         Case 1:19-cr-00818-PGG Document 52 Filed 06/10/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 10, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Melo et al., 19 Cr. 818 (PGG)

Dear Judge Gardephe:

         The Government respectfully writes with the consent of counsel for all defendants to
provide a status update to the Court and to request an adjournment of the next status conference in
this case. Discovery is currently complete and plea discussions are ongoing. The next scheduled
conference is currently set for June 12, 2020. In light of the current health situation, the parties
respectfully request that the conference be adjourned to a date convenient for the Court. The
parties further request that the time between June 12, 2020 and the date of the next conference be
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of justice, both in
light of the current health situation and so that counsel can discuss the pending plea offers with
their clients.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: ___/s/__________________________
                                              Celia V. Cohen
                                              Assistant United States Attorney
                                              (212) 637-2466
